UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6235


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

JOEL DALLAS BONNER,

             Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. James R. Spencer, Senior District Judge. (3:11-cr-00207-JRS-1)


Submitted: June 20, 2017                                          Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joel Dallas Bonner, Appellant Pro Se. Stephen Eugene Anthony, Assistant United States
Attorney, Brian R. Hood, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia; Jamie L. Mickelson, Assistant United States Attorney, Atlanta,
Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joel Dallas Bonner appeals from the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for reduction of his sentence based on Amendment 782 to the

U.S. Sentencing Guidelines Manual. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Bonner, No. 3:11-cr-00207-JRS-1 (E.D. Va. Jan. 30, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2